DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2019/0316837, hereinafter Weber).

In regards to claim 1, Weber discloses in Figures 1, 4, 5, and 9, a lighting module (20) for a refrigeration appliance (1), comprising: a housing (25 and vertical wall of 26 in combination) having a light outlet (for 23 and LEDs), a supporting edge surrounding said light outlet (interior edge of 25 surrounding 23) and an inner frame disposed along said supporting edge (vertical wall of 26), said inner frame protruding from said supporting edge in a direction away from said light outlet (vertically away, see Fig. 9); a light source disposed in said housing (LEDs of 23), said light source having a light emitting element (LEDs) and a substrate (23) bearing said light emitting element (see Figs. 4 and 9); a light guide plate (22) supported on said supporting edge (see Figs. 4 and 9) and having a first end surface facing said inner frame (see Figs. 4 and 9); and said housing having a mounting portion (at 23) disposed in a space defined by said first end surface of said light guide plate, said supporting edge, and said inner frame (see Figs. 4 and 9), said substrate being mounted on said mounting portion (see Figs. 4 and 9), so that said light emitting element and said first end surface of said light guide plate are disposed facing each other (see Figs. 4 and 9).

In regards to claim 2, Weber discloses in Figures 1, 4, 5, and 9, said mounting portion has an insertion groove formed therein (see Figs. 4 and 9) and configured to position said substrate (23 in said groove, see Figs. 4 and 9), and a part of an inner surface of said insertion groove is formed by said inner frame and/or said supporting edge (see Figs. 4 and 9).

In regards to claim 3, Weber discloses in Figures 1, 4, 5, and 9, said housing contains a protruding rib protruding from said supporting edge to position said substrate (interior rib of 25 at 25a), and said first end surface of said light guide plate is in contact with said protruding rib (said rib is in adjacent contact with said surface, see Figs 4 and 9).

In regards to claim 4, Weber discloses in Figures 1, 4, 5, and 9, said housing contains a frame (26 excluding vertical wall adjacent 26) and a cover (21), said frame contains said light outlet, said supporting edge, and said inner frame (see Figs. 4 and 5), and said cover (21) is connected to said frame (see Fig. 4).

In regards to claim 6, Weber discloses in Figures 1, 4, 5, and 9, said cover (21) has an inner surface facing said light outlet (see Fig. 4) and a positioning portion protruding from said inner surface in a direction toward said light outlet (see Fig. 4); and said substrate is sandwiched between said positioning portion and said inner frame (see Fig. 4).

In regards to claim 9, Weber discloses in Figures 1, 4, 5, and 9, a refrigeration appliance (1), comprising: a storage compartment (4); and said lighting module (20) according to claim 1 (see rejection of claim 1 above) disposed in said storage compartment (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Cho et al. (US 2012/0092893, hereinafter Cho).

In regard to claims 5 and 7, Weber fails to disclose or fairly suggest a snap-fit connection structure disposed between said cover and said inner frame, and said substrate has an avoidance groove formed therein corresponding to said snap-fit connection structure as recited in claim 5 nor a plurality of snap-fit connection structures disposed between said cover and said inner frame, and each of said snap-fit connection structures having a hook disposed on said cover, wherein a distance between said positioning portion and said substrate in a direction perpendicular to said substrate is greater than a distance between said hook and said substrate in a direction perpendicular to said substrate as recited in claim 7.
Cho teaches in Figures 1-8, a snap-fit connection structure (24, 26, 48, and 50 in combination) disposed between said cover (20) and said inner frame (18), and said substrate (22) has an avoidance groove (50) formed therein corresponding to said snap-fit connection structure (see Fig. 8) as recited in claim 5, a plurality of snap-fit connection structures (plurality of each of 24 and 26, in combination, see Fig. 1) disposed between said cover and said inner frame (see Fig. 1), and each of said snap-fit connection structures having a hook disposed on said cover (see Figs. 1-3) as recited in claim 7.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the snap fit connection structures of Cho in the device of Weber as to provide a simpler means of installation, such connection type being well known in the art. With regards to a distance between said positioning portion and said substrate in a direction perpendicular to said substrate is greater than a distance between said hook and said substrate in a direction perpendicular to said substrate as recited in claim 7, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Blessitt et al. (US 9,110,216, hereinafter Blessitt).

In regards to claim 8, Weber fails to disclose or fairly suggest an elastic member sandwiched between a second end surface of said light guide plate and said inner frame to apply a force toward said light source to said light guide plate, and said second end surface is opposite to said first end surface.
Blessitt teaches in Figure 7B, an elastic member (720) sandwiched between a second end surface of said light guide plate (650) and said inner frame (704) to apply a force toward said light source to said light guide plate, and said second end surface is opposite to said first end surface (Col. 7 lines 18-22).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an elastic member such as that taught by Blessitt in the device of Weber, in order to maintain the position of the light guide relative the light source thus permitting “substantially all light from the light assembly [[630]] to be emitted into the edge of the lightguide [[620]] and accommodates fabrication tolerance” (Blessitt, Col. 7 line 67 to Col. 8 line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching similar aspects to those that are currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896